FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingAugust 2013 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the interests of the Connected Persons of a Director and of a Person Discharging Managerial Responsibility (PDMR), in Ordinary Shares and American Depositary Shares (ADSs) in GlaxoSmithKline plc, as a result of awards made under the GlaxoSmithKline 2009 Share Value Plan on 27August 2013 as follows: Director/PDMR Connected Person Ordinary Shares ADSs Mr P Thomson Mrs K Thomson Dr M Slaoui* Dr K Slaoui * Denotes an Executive Director The closing middle market price of an Ordinary Share on 27 August 2013 was £16.77 and the closing middle market price of an ADS was $51.76. The Company and the above-mentioned individuals were advised of these transactions on 27 August 2013. This notification relates to a transaction notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). S M Bicknell Company Secretary 28 August 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:August 28, 2013 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
